Citation Nr: 0330496	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-04 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for gout of the right 
knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for gout and degenerative arthritis of the left knee.

3.  Entitlement to an increased evaluation in excess of 10 
percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from November 1955 to 
December 1976.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 RO 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In April 
2001, a hearing was held in Washington, DC before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript 
of this hearing has been associated with the claims file.  

In August 2001, the Board issued a decision, which the 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2002, the Court granted a 
Joint Motion for Remand and Stay.  A motion to advance the 
appeal on the Board's docket was granted in May 2002.  The 
Board accomplished additional development and issued a 
decision dated February 11, 2003, which the appellant then 
appealed to the Court.

A July 2003 Order of the Court granted a Joint Motion for 
Partial Remand and vacated the Board's decision as to the 
three issues listed above.  The appeal as to the remaining 
four issues was dismissed.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.   The Board notes that the RO has not given 
the appellant notice of the pertinent provisions of 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 or of final rule 
published at 66 Fed. Reg. 45620 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This 
would normally be accomplished by the Statement of the Case 
(SOC) or a Supplemental Statement of the Case (SSOC).

The Court has clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Since the issuance of the January 2000 SOC and the October 
2000 SSOC, the Board accomplished additional development that 
resulted in the production of evidence relevant to issues on 
appeal that was not remanded for review by the agency of 
original jurisdiction.  Since the additional evidence in 
question is neither duplicative of other evidence nor 
irrelevant, and since an SSOC pertaining to that evidence has 
not been issued, this evidence must be referred back to the 
RO.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate each claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should obtain from the 
appellant the names and addresses of any 
medical care providers who have treated 
him for his knee disabilities since 1997.  
After securing any necessary releases 
from the appellant, the RO should attempt 
to obtain copies of all identified 
records not currently associated with the 
claims file.

4.  After the above development is 
completed, the RO should schedule the 
appellant for an examination to determine 
the current degree of severity of his 
right and left knee disabilities.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
conjunction with the examination.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected right and left knee 
disabilities.  The rationale for all 
opinions expressed should also be 
provided.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  The examiner 
should describe the existence and 
severity of any lower extremity muscle 
atrophy, any knee arthritis, any anterior 
laxity or lateral instability of either 
knee, any incoordination, any weakened 
movement and any excess fatigability on 
use.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.

5.  Thereafter, the RO should 
readjudicate the evaluation of the right 
and left knee disabilities, with 
consideration of all applicable 
precedential opinions, laws, regulations, 
and all Diagnostic Codes pertaining to 
the knee, to include consideration of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The RO 
should also consider whether an 
additional disability rating is warranted 
under a separate diagnostic code for 
instability of the right knee.  See 
VAOPGCPREC 23-97.  

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


